Case 8:10-cr-00136-JSM-E_J Document 122-2 Filed 06/03/21 Page 1 of 4 PageID 833




                 EXHIBIT N
Case 8:10-cr-00136-JSM-E_J Document 122-2 Filed 06/03/21 Page 2 of 4 PageID 834
                                                                         1
Case 8:10-cr-00136-JSM-E_J Document 122-2 Filed 06/03/21 Page 3 of 4 PageID 835
                                                                         2
Case 8:10-cr-00136-JSM-E_J Document 122-2 Filed 06/03/21 Page 4 of 4 PageID 836
                                                                         3
